DETAILED ACTION
Status of the Application
This Office Action is the third action on the merits, the first action after the filing of a Request for Continued Examination (RCE), and is a non-final rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 11/1/2021 in response to Office Action (final rejection) mailed 9/3/2021. 
Claims 1-20 were previously pending. With Applicant’s filing of 11/1/2021 Claims 5 and 16 are cancelled, Claims 1-4, 6, 10, and 17 are amended, and Claims 7-9, 11-15, and 18-20 are as previously presented. Presently Claims 1-4, 6-15, and 17-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2014/0265049 A1, hereinafter “Burris”).
Regarding Claim 9, Burris discloses a 3D printing apparatus comprising a 3D printer (100) for additively manufacturing 3D structures, and the 3D printer further comprising a receiver (150) for accepting a cartridge (removable build unit, 200) containing powdered build material, a build chamber (120) including a build platform (122), and a build material dispenser (180) for distributing a layer of build material from the build unit over the build platform ([0013]; Fig. 1). The printing apparatus constructs 3D structures by selectively fusing regions of deposited layers of build material (print operation) ([0014]). Thus, the 3D printer is arranged to perform a print operation using build material from a build unit. The build unit can include sensors configured to detect build material properties such as fuse or melting Burris further discloses the build unit can include a wireless transmitter that transmits stored or measured material- and/or build unit-specific data to a local 3D printer over a wireless communication protocol and the 3D printer can include a wireless communication module that pairs (interfaces) with the wireless transmitter to download data from the build unit ([0035]). The 3D printer may include a processor (160) that controls various actuators within the 3D printer to selectively preheat, fuse, and /or anneal particular areas of each layer of build material dispensed ([0044]).  
Burris further discloses the 3D printer includes an image sensor arranged within the build chamber and configured to output a digital image of a fuse site over the build platform ([0046]). The processor can retrieve an imaging parameter from the computer file associated with the build unit or calculate this imaging parameter based on a type and/or emissivity of powdered build material specified in the computer file, and the processor can trigger the optical sensor to capture an image of a current fuse site according to the imaging parameter ([0046]). The processor can subsequently correlate a light intensity of a pixel within the digital image with a temperature at the fuse site, such as based on an emissivity of the powdered build material as specified in the corresponding computer file, and then implement closed-loop feedback (comparator circuit) to regulate a power output of the laser diode based on the calculated temperature to maintain fuse site temperatures within a threshold range of a target fuse temperature defined in the computer file (or calculated from the material type) ([0046]). Although Burris 
Burris further discloses a controller within the processor can intermittently power energy sources to project one or more energy beams onto select regions of the layer, and the processor can further correlate light intensities of multiple other pixels or sets of pixels within the digital image with various temperature and/or a temperature gradient across a corresponding area of the layer of powdered material (including the fuse site) and regulate one or more operating parameters of multiple laser diodes (heating system) simultaneously and accordingly ([0045-0046]). For example, in this variation, the processor can control a pulse time, operating frequency or wavelength, duty cycle, or other operating parameter of one or more laser diodes within the additive manufacturing apparatus to regulate preheat, fuse, and/or anneal site temperatures ([0046]). Although Burris does not explicitly disclose a heater relay, the capability of the processor to control the pulse time, operating frequency or wavelength, duty cycle, and other operating parameters implies the presence of a commonly used heater relay that has a controllable state and such state is controlled by the circuit comparator in response to the closed-loop feedback system. One of ordinary skill in the art would have found it implicit in the disclosure of Burris the temperature cut-off setting is supplied as a reference signal to the closed-loop feedback system and the detected temperature, that is, the output of the sensor detecting the build material temperature, is supplied as an input signal to the closed-loop feedback system. Furthermore, it is implicit that reducing power to laser diodes (heater elements) to keep the temperature within the desired range is a response to the comparator determining the temperature of the build material has reached a maximum temperature of the temperature range.
The Examiner notes, Burris does not explicitly disclose the temperature cut-off setting is based on a temperature at which the specific build material of the build unit is combustible. However, this Claim 9 limitation is an intended use of the apparatus and does not limit the structure of the apparatus itself. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim Burris discloses temperature cut-off settings based on fuse temperature and anneal temperature of the specific build material, one of ordinary skill in the art would have found it obvious to apply a combustion temperature or an ignition temperature, if desired, achieving a predictable results.
Regarding Claim 10, the limitations of Claim 9 from which Claim 10 depends are disclosed by Burris as discussed above. Burris further discloses the interface is to receive the temperature cut-off setting from a removable build unit, as discussed above.
Regarding Claim 12, the limitations of Claim 9 from which Claim 12 depends are disclosed by Burris as discussed above. Burris further discloses the receiver may include a rotary carriage (powder management station) in which build units are installed and an actuator rotates the carriage among holding, dispensing, and refilling positions ([0031]).
Regarding Claim 13, the limitations of Claim 12 from which Claim 13 depends are disclosed by Burris as discussed above. Burris further discloses the build unit comprising the memory unit and an interface for the memory to receive the temperature cut-off setting from the powder management station, as discussed above.
Regarding Claims 18-19, the limitations of Claim 9 from which Claims 18-19 depend are disclosed by Burris as discussed above. Burris further discloses the printing apparatus may include a digital display (e.g., an e-ink display) that updates in response to detected status changes ([0073]). Burris does not explicitly disclose wherein the temperature cut-off setting is less than an ignition temperature of the specific build material by a safety margin, and wherein the safety margin is 50°C below the ignition temperature. However, Claims 18-19 recite limitations that are an intended use of the apparatus and do not limit the structure of the apparatus itself. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a Burris. 

Response to Amendment
Claims 1, 2, 4, and 17 were previously objected to for minor informalities. In light of the Applicant’s amendment, these objections are withdrawn.
Claims 3, 5, 10 were previously rejected under 35 USC 112(b) as indefinite. In light of the Applicant’s amendment, these rejections are withdrawn. Examiner notes Claim 5 is cancelled by Applicant.
Claims 18-19 were previously rejected under 35 USC 112(d) as failing to further limit the subject matter of the claim. In light of Applicant’s argument, these rejections are withdrawn.

Response to Arguments
Regarding independent Claim 1 and dependent claims, Applicant’s arguments, see pages 7-13, filed 11/1/2021, with respect to the above claims have been fully considered and are persuasive. The rejections of Claims 1-4, 6-8, and 17 are withdrawn. 
Regarding independent Claim 9 and dependents, Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Applicant argues the previous Office Action (final rejection, mailed 9/3/2021) held that the claimed subject matter regarding a heater relay is not taught or suggested by Burris and that the Office held all of that subject matter as inherent. The Examiner does not agree. The rejection does not allege inherency. The rejection is grounded in 35 USC 103, not 35 USC 102. “[A]lthough Burris does not explicitly disclose a heater relay, the capability of the processor to control the pulse time, operating frequency or wavelength, duty cycle, and other operating parameters implies the presence of a commonly used heater relay that has a controllable state and such state is controlled by the circuit comparator in response to the 

Allowable Subject Matter
Claims 1-4, 6-8, 14, 15, 17, and 20 are allowable over the prior art.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are statement of reasons for the indication of allowable subject matter:
Independent Claim 1 is indicated as having allowable subject matter because the recited limitation for a thermal protection module to interrupt the print operation when the build material temperature reaches the threshold temperature, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art.
Independent Claim 14 is indicated as having allowable subject matter because the recited limitation for curtailing the print operation of the 3D printing system in response to the detected temperature reaching the temperature cut-off setting so as to indicate a risk of igniting the build material in the 3D printing system, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. 
Independent Claim 15 is indicated as having allowable subject matter because the recited limitation for receiving, at a build unit, data representing a temperature cut-off setting based on a temperature at which a powdered build material ignites, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claim 20 is indicated allowable as depending from an indicated allowable base claim.
Dependent Claim 11 is indicated as having allowable subject matter because the recited limitation for the circuit further comprising a display to alert a user with a displayed message when the heater relay 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743